       Case 4:19-cv-00986-PJH Document 34-1 Filed 09/09/19 Page 1 of 1



 1    Hao Ni (pro hac vice)                               Michael C. Ting (SBN 247610)
      hni@nilawfirm.com                                   TECHKNOWLEDGE LAW GROUP LLP
 2    NI, WANG & MASSAND, PLLC                            100 Marine Parkway, Suite 200
      8140 Walnut Hill Lane, Suite 500                    Redwood Shores, California 94065
 3    Dallas, TX 75231                                    Telephone: (650) 517-5200
      Telephone: (972) 331-4600                           Facsimile: (650) 226-3133
 4    Facsimile: (972) 314-0900                           mting@tklg-llp.com
                                                          tgray@tklg-llp.com
 5    Attorneys for Plaintiff
      PC Coma LLC                                         Attorneys for Defendant
 6                                                        ACER AMERICA CORPORATION
 7                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 8                                     OAKLAND DIVISION
 9
     PC COMA LLC,                                           Case No. 4:19-cv-00986-PJH
10
                            Plaintiff,                      ORDER OF DISMISSAL WITH
11                                                          PREJUDICE
            v.
12
     ACER AMERICA CORPORATION,
13
                            Defendant.
14

15          On this day, Plaintiff PC Coma LLC (“Plaintiff”) and Defendant Acer America Corporation

16   (“Defendant”) announced to the Court that they have resolved Plaintiff’s claims for relief against
17   Defendant asserted in this case. Plaintiff and Defendant have therefore requested that the Court
18
     dismiss Plaintiff’s claims for relief against Defendant with prejudice, and with all attorneys’ fees,
19
     costs and expenses taxed against the party incurring same. The Court, having considered this
20
     request, is of the opinion that their request for dismissal should be granted.
21

22          IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against Defendant are

23   dismissed without prejudice. IT IS FURTHER ORDERED that all attorneys’ fees, costs of court

24   and expenses shall be borne by each party incurring the same.
25

26

27

28
                                                                               JOINT MOTION TO DISMISS
                                                                                       4:19-CV-00986-PJH
